 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11
                                                 )
12
     CHRIS L. JONES, et al.,                     )     Case No.: SACV 17-00768-CJC (ADSx)
                                                 )
13                                               )
                  Plaintiffs,                    )
14                                               )     ORDER REMANDING CASE TO
           v.                                    )     ORANGE COUNTY SUPERIOR
15                                               )     COURT
                                                 )
16
     A BUYER’S CHOICE HOME                       )
                                                 )
17   INSPECTIONS, LTD., et al.,                  )
                                                 )
18                                               )
                  Defendants.                    )
19                                               )
                                                 )
20

21
           A defendant may remove a civil action filed in state court to a federal district court
22
     if the federal court would have had original jurisdiction over the action. 28 U.S.C.
23
     § 1441. Federal courts have subject matter jurisdiction over cases that (1) involve
24
     questions arising under federal law or (2) are between diverse parties and involve an
25
     amount in controversy that exceeds $75,000. 28 U.S.C. §§ 1331, 1332. Principles of
26
     federalism and judicial economy require courts to “scrupulously confine their [removal]
27
     jurisdiction to the precise limits which [Congress] has defined.” See Shamrock Oil &
28


                                                 -1-
 1   Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Indeed, “[n]othing is to be more
 2   jealously guarded by a court than its jurisdiction.” See United States v. Ceja-Prado, 333
 3   F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted).
 4

 5         When Defendants removed this case, they asserted that the Court has diversity
 6   jurisdiction. (Dkt. 1.) (The Complaint [Dkt. 1-2] asserts a single cause of action for
 7   breach of contract, so federal question jurisdiction plainly does not exist.) Specifically,
 8   Defendants asserted that “[c]omplete diversity exists in that Plaintiffs are both citizens of
 9   Canada and all Defendants are citizens of Florida or Canada.” (Dkt. 1 ¶ 18.) However,
10   “Section 1332 has been interpreted to require ‘complete diversity.’” Ruhrgas AG v.
11   Marathon Oil Co., 526 U.S. 574, 580 n.2 (1999) (citing Strawbridge v. Curtiss, 3 Cranch
12   267 (1806)). And “[d]iversity jurisdiction does not encompass foreign plaintiffs suing
13   foreign defendants.” Faysound Ltd. v. United Coconut Chemicals, Inc., 878 F.2d 290,
14   294 (9th Cir. 1989).
15

16         More specifically, diversity is incomplete in cases where, as appears to be the case
17   here, all plaintiffs are foreign citizens and at least one defendant is also a foreign citizen.
18   See Ruhrgas, 526 U.S. at 580 n.2 (explaining that “[t]he foreign citizenship of defendant
19   Ruhrgas, a German corporation, and plaintiff Norge, a Norwegian corporation, rendered
20   diversity incomplete”); Faysound, 878 F.2d at 295 (“Faysound’s original complaint
21   asserting that there was federal jurisdiction in a suit between ‘citizens of a foreign state
22   and citizens of foreign states and a citizen of a state of the United States’ asserted
23   jurisdiction where none existed.”); In re Toyota Motor Corp. Unintended Acceleration
24   Mktg., Sales Practices, & Prod. Liab. Litig., 826 F. Supp. 2d 1180, 1197 n.15 (C.D. Cal.
25   2011) (“[T]here is not complete diversity between foreign Plaintiffs and a foreign
26   Defendant.”).
27

28


                                                    -2-
 1         On March 26, 2020, the Court issued an order to show cause why this action
 2   should not be remanded to state court for lack of subject matter jurisdiction. (Dkt. 98.)
 3   In the order to show cause, the Court described the above authority, and also noted that
 4   the Court lacks complete information about the parties’ citizenship. First, Plaintiffs
 5   allege that they are “current residents of Canada and were residents of the State of
 6   California.” (Dkt. 1-2 [Complaint] ¶ 1.) But they do not allege their citizenship. See
 7   Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“Plaintiffs’ complaint
 8   and Pfizer’s notice of removal both state that Plaintiffs were ‘residents’ of California.
 9   But the diversity jurisdiction statute, 28 U.S.C. § 1332, speaks of citizenship, not of
10   residency.”). Similarly, Plaintiffs allege that the various Defendant entities are Canadian
11   corporations and Florida limited liability companies. (Compl. ¶¶ 2–3.) But they do not
12   allege the citizenship of the LLC defendants’ members, or the principal place of business
13   of the corporation defendant. See Johnson v. Columbia Properties Anchorage, LP, 437
14   F.3d 894, 899 (9th Cir. 2006) (“[A]n LLC is a citizen of every state of which its
15   owners/members are citizens.”); 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be
16   deemed to be a citizen of every State and foreign state by which it has been incorporated
17   and of the State or foreign state where it has its principal place of business.”). Finally,
18   the Complaint does not appear to allege, the citizenship of Defendant Arne Trejno. Nor
19   did Defendants address these issues in their Notice of Removal, despite their burden of
20   establishing that the district court has subject matter jurisdiction over the action. See
21   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
22

23         Neither party filed a response to the Court’s order to show cause regarding
24   jurisdiction. And the Court has serious doubts regarding jurisdiction in this case, where
25   Plaintiffs are Canadian residents and Defendants are citizens of at least Canada and
26   Florida, especially since neither side responded to the Court’s order to show cause. See
27   Ruhrgas, 526 U.S. at 580 n.2; Faysound, 878 F.2d at 295; In re Toyota, 826 F. Supp. 2d
28   at 1197 n.15.

                                                   -3-
 1         “If at any time before final judgment it appears that the district court lacks subject
 2   matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). “Federal
 3   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
 4   instance.” Gaus, 980 F.2d at 566 (emphasis added). Accordingly, the Court REMANDS
 5   this case to Orange County Superior Court.
 6

 7         The Court would be remiss if it did not address the unfortunate fact that Defendant
 8   William Redfern—who also appears to be the sole person in control of the various entity
 9   defendants—blatantly lied to the Court multiple times. However, the Court lacks
10   jurisdiction to act on Mr. Redfern’s bad faith and willful conduct, which wasted
11   enormous amounts of the Plaintiffs’ and the Court’s time and resources.
12

13         DATED:        April 3, 2020
14                                                  __________________________________
15                                                         CORMAC J. CARNEY
16                                                  UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                   -4-
